



T. ROWE PRICE GROUP, INC.
2018 ANNUAL INCENTIVE COMPENSATION POOL
FOR EXECUTIVE OFFICERS




SECTION 1
Purpose


The purpose of the T. Rowe Price Group, Inc. 2018 Annual Incentive Compensation
Pool for Executive Officers is to attract and retain executives and to motivate
those executives to promote the profitability and growth of T. Rowe Price Group,
Inc. (the “Company”), by permitting the Company to make annual incentive
compensation awards based on the Company’s performance to select Executive
Officers.


SECTION 2
Definitions


“Award” will mean the Award for a Participant finally determined by the
Committee under Section 4(c).


“Maximum Award” will mean the maximum percentage of the Incentive Pool granted
to a Participant by the Committee for a Performance Period. The Maximum Award
granted to any Participant for a Performance Period may not exceed 35% of the
Incentive Pool.


“Board” will mean the Board of Directors of the Company, or any successor
thereto.


“Committee” will mean the Executive Compensation and Management Development
Committee of the Board.


“Exchange Act” will mean the Securities Exchange Act of 1934, as amended.


“Executive Officer” will mean any employee of the Company who is designated as
an Executive Officer under Item 402 of Regulation S-K of the Securities Act of
1933, as amended.


“Incentive Pool” will mean an amount equal to 6% of the first $50,000,000 of our
annual Income before Income Taxes and Minority Interests for the applicable
year, as reflected in our audited consolidated statement of income ("adjusted
earnings"), plus 8% of our adjusted earnings in excess of $50,000,000.
Notwithstanding the foregoing, "adjusted earnings" will be calculated without
regard to (i) any gains or losses classified as "discontinued operations," and
any other unusual or nonrecurring gains or losses, (ii) charges relating to
goodwill, and (iii) the cumulative effect of changes in accounting policy (which
include changes in accounting principles generally accepted in the United
States) adopted by us. In each instance, the foregoing adjustments must be
recognized in accordance with accounting principles generally accepted in the
United States and must appear on the face of our consolidated statement of
income for such year.
“Participant” will mean, for each Performance Period, each Executive Officer who
has been selected by the Committee to participate in the Plan.


“Performance Period” will mean the Company’s fiscal year.


“Plan” will mean this T. Rowe Price Group, Inc. Annual Incentive Compensation
Pool, as amended from time to time.







--------------------------------------------------------------------------------





SECTION 3
Administration


The Committee will administer the Plan and will have full and exclusive
authority to interpret the Plan, to establish rules and regulations relating to
the operation of the Plan, to select Participants in the Plan, to determine the
amounts of any Awards and to make all determinations and take all other actions
necessary or appropriate for the proper administration of the Plan. The
Committee’s interpretation of the Plan, and all actions taken within the scope
of its authority, will be final and binding on the Company, its stockholders and
Participants, Executives, former Executives and their respective successors and
assigns. No member of the Committee will be eligible to participate in the Plan.


SECTION 4
Determination of Awards


(a) Prior to the beginning of each Performance Period, or at such later time as
the Committee may determine, the Committee will in its sole discretion designate
in writing the Executive Officers who will participate in the Plan for that
Performance Period and the Maximum Award that each Participant will be eligible
to receive. The actual Award granted to a Participant may be less than the
Maximum Award permitted for the Performance Period and may be subject to such
other limitations as may be established by the Committee in its sole and
absolute discretion.
(b) Following the end of each Performance Period, and before any payments are
made under the Plan, the Committee will certify in writing (i) the amount of the
Incentive Pool, if any, for the Performance Period and (ii) the amount of the
Maximum Awards provided for in Section 4(a). Notwithstanding the foregoing, the
Committee in its sole discretion may prior to the end of a Performance Period
(x) perform the certification described in Section 4(b)(i) based on preliminary
financial results for the Performance Period and (y) determine the amount of any
Awards as described in Section 4(b)(ii); provided, however, that the
certification of the amount of the Incentive Pool and any Maximum Awards prior
to the end of a Performance Period does not exempt the Committee from performing
the post-Performance Period certification otherwise described in this Section
4(b).


(c) Following the certification required by paragraph (b) of this Section, the
Committee may determine to grant to any Participant an Award that may not exceed
the Maximum Award determined in accordance with Section 4(a). The Committee in
its sole discretion may reduce or eliminate the Award granted to any Participant
under Section 4(a) based on factors determined by the Committee, including but
not limited to, performance against qualitative and quantitative goals, which
may be pre-established, and the Participant’s individual performance.


SECTION 5
Payment of Awards


Each Participant will be eligible to receive, as soon as practicable after the
amount of such Participant’s Award for a Performance Period has been determined
under Section 4(b), but in no event later than two and one-half months after the
end of the Performance Period to which the Award relates, payment of the Award
in cash. Notwithstanding the foregoing, no more than [INSERT LIMITATION (e.g.,
one-half, two-thirds, 75%)] of the Award may be paid to a Participant prior to
the end of the Performance Period. If a Participant’s employment with the
Company terminates prior to the conclusion of a Performance Period, the
Committee may determine, in its discretion, an amount, if any, to be paid to the
Participant in connection with the Participant’s period of employment. Payment
of any Award may be deferred to any then existing deferred compensation plan in
accordance with a written election by the Participant pursuant to procedures
established by the Committee.







--------------------------------------------------------------------------------





SECTION 6
Amendments


The Committee may amend the Plan at any time and from time to time, provided
that no such amendment that would require the consent of the stockholders of the
Company pursuant to the NASDAQ listing rules or the Exchange Act, or any other
applicable law, rule or regulation, will be effective without such consent. No
amendment which adversely affects a Participant’s rights to, or interest in, an
Award granted prior to the date of the amendment will be effective unless the
Participant has agreed thereto in writing.


SECTION 7
Termination


The Committee may terminate this Plan at any time but in no event will the
termination of the Plan adversely affect the rights of any Participant to a
previously granted Award without the Participant’s written consent.


SECTION 8
Other Provisions


(a) No Executive Officer or other person will have any claim or right to be
granted an Award under this Plan until such Award is actually granted. Neither
the establishment of this Plan, nor any action taken hereunder, will be
construed as giving any Executive Officer any right to be retained in the employ
of the Company. Nothing contained in this Plan will limit the ability of the
Company to make payments or awards to Executive Officers under any other plan,
agreement, or arrangement.


(b) The rights and benefits of a Participant hereunder are personal to the
Participant and, except for payments made following a Participant’s death, will
not be subject to any voluntary or involuntary alienation, assignment, pledge,
transfer, encumbrance, attachment, garnishment or other disposition.


(c) Awards under this Plan will not constitute compensation for the purpose of
determining participation or benefits under any other plan of the Company unless
specifically included as compensation in that plan.


(d) The Company will have the right to deduct from Awards any taxes or other
amounts required to be withheld by law.


(e) Nothing contained in the Plan will be construed to prevent the Company or
any of its subsidiaries from taking any corporate action which is deemed by it
to be appropriate or in its best interest, whether or not such action would have
an adverse effect on any awards made under the Plan and nothing in the Plan will
be deemed to limit or restrict the ability of the Company or any of its
subsidiaries from establishing any compensation plan or arrangement, or making
any payment, or granting any award to any Executive Officer. No employee,
beneficiary or other person will have any claim against the Company or any of
its subsidiaries as a result of any such action.


(f) All questions pertaining to the construction, regulation, validity and
effect of the provisions of the Plan will be determined in accordance with the
laws of the State of Maryland without regard to principles of conflict of laws.


(g) No member of the Committee or the Board, and no officer, employee or agent
of the Company will be liable for any act or action hereunder, whether of
commission or omission, taken by any other member, or by any officer, agent, or
employee, or, except in circumstances involving bad faith, for anything done or
omitted to be done in the administration of the Plan.





--------------------------------------------------------------------------------







SECTION 9
Effective Date


The Plan will be effective as of January 1, 2018 and will continue until
terminated by the Committee.





